288 So. 2d 813 (1973)
In re Samuel L. GAINES
v.
STATE.
Ex parte Samuel L. Gaines.
SC 618.
Supreme Court of Alabama.
December 13, 1973.
Rehearing Denied January 31, 1974.
Orzell Billingsley, Jr., Birmingham, for petitioner.
No brief for the state.
FAULKNER Justice.
Petition of Samuel L. Gaines for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Gaines v. State, 52 Ala.App. 29, 288 So. 2d 810.
Writ denied.
MERRILL, HARWOOD, MADDOX and JONES, JJ., concur.